Berry, J.
This is an action for the determination of an adverse claim made by defendants to certain property, described in the complaint as “lots numbered 4 and 5, in block 5, in Scribner & Crittenden’s subdivision of lots 8 and 13, in Smith & Lott’s outlots, according to the plat thereof on file in the office of the register of deeds of Ramsey county,” the same being vacant and unoccupied. To make out her title, plaintiff introduced certain certificates of tax-judgment sales and “state assignment certificates,” the property description in which is “lot four” or “lot five,” (as the case may be,) “in Scribner & Crittenden’s subdivision of lots eight and thirteen, of Smith & Lott’s addition of outlots to St. Paul;” also testimon3', oral and documentary, showing beyond any reasonable doubt that this description could not refer to anything else than the property designated by the description before quoted from the complaint. The latter was the literally exact description upon the plat filed in the registry of deeds. But the purpose of the description of property in tax proceedings being to point it out distinctly, any description which does this in such a way as to leave the public no room for mistake as to what property is intended, is sufficient. This proposition covers this case. Testimony to identify property which is the subject of tax proceedings is admissible, as it is for the purpose of identifying the subject of legal proceedings in general. See Ames v. Lowry, 30 Minn. 283. But if there be a variance between the description in tax proceedings of property involved therein, and its technical or literally proper description, the evidence (if any be necessary) in identification of the two should be such as to show that they necessarily refer to the same thing.
2. The objection that the certificates run to Nannie Stewart, and not to Nannie W. Stewart, the name by which the plaintiff sues, is disposed ,of by the familiar rule that the law does not, except perhaps in special circumstances, such as do not appear in this case, *389recognize a middle name or its initial as a necessary part of a person’s legal name.
3. With reference to the time within which a county auditor may proceed to advertise a tax sale under the provisions of Laws 1874, c. 1, § 122, we see no occasion to depart from the conclusion announced in Everett v. Boyington, 29 Minn, 264. The matter was carefully considered in that case, and we remain of opinion that it was correctly determined.
4. The “notice for tax judgment,” as it is exhibited to us in the paper-book, does not present such defects as were held fatal in Tidd v. Rines, 26 Minn. 201. Here the amount of the tax appears to be properly designated in dollars and cents.
5. Admitting that two of the certificates introduced by plaintiff (Exhibits C and D) show, as insisted by defendants, a tax sale not only for the taxes of 1878, (which is proper,) but also for the taxes of 1876, which had been paid, and for which alone, therefore, a sale could not legally be made, the error is one going not to the jurisdiction of the court to render the tax judgment, but to the amount of the judgment. The effect would be the same as if the taxes of 1878 had been overstated. The jurisdiction is supported by the delinquency as to the tax of 1878, and the addition of the tax of 1876, while erroneous, does not impair jurisdiction. Kipp v. Dawson, ante, p. 373.
6. Under Gen. St. 1878, c. 11, § 85, a certificate of tax sale is “prima facie evidence * * * of title in the grantee therein after the time for redemption has expired.” To make the certificate such evidence, it is not necessary to prove that there has been no redemption. The auditor’s certificate of no redemption, provided for in section 100 of that chapter, is only necessary as a prerequisite to record. These remarks apply to the sale made in 1878 for the taxes of 1877.
The foregoing conclusions dispose substantially of all the important positions taken by appellants, and the result is that the order denying their motion for a new trial is affirmed.